   Case:14-08238-EAG13 Doc#:161 Filed:01/03/19 Entered:01/03/19 07:58:27   Desc: Main
                        UNITEDDocument     Page 1 of 1COURT
                                STATES BANKRUPTCY
                              DISTRICT OF PUERTO RICO


IN RE:                                        CASE NO. 14-08238-EAG
IVETTE ORTIZ ZAYAS


XXX-XX-7691
                                                    CHAPTER 13

        DEBTOR (S)




                            TRUSTEE’S MOTION TO WITHDRAW
                        MOTION TO DISMISS (Docket No. 157 )


     NOW COMES José R. Carrión, Chapter 13 Trustee, through the undersigned and
very respectfully alleges and prays:

     1. After due consideration the Trustee hereby inform that he has no further
interest in prosecuting the dismissal of this case and wishes to withdraw, without
prejudice, the motion requesting such remedy.

     WHEREFORE the Trustee respectfully prays that this motion be granted without
prejudice, and that the above referred Motion to Dismiss be deemed withdrawn for
the reasons herein set forth.

CERTIFICATE OF SERVICE: The Chapter 13 Trustee herewith certified that a copy of
this motion has been served on this same date, to their respective address of
record to: Debtor(s), to their counsel and to all those parties in interest who
have filed a notice of appearance by First Class Mail if not an ECFS register user.

     In San Juan, Puerto Rico this Wednesday, January 2, 2019.




                                                 /s/ Jose R. Carrion

                                                 JOSE R. CARRION
                                                 CHAPTER 13 TRUSTEE
                                                 P.O. Box 9023884, Old San Juan Sta.
                                                 San Juan, P.R. 00902-3884
                                                 Tel (787)977-3535 FAX (787)977-3550
